Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Tinley Park Mental Health Center,
(Provider No.: ILH0497),

Petitioner
Vv.
Centers for Medicare & Medicaid Services.
Docket No. C-10-557
Decision No. CR2149

Date: June 9, 2010

DECISION AND ORDER DISMISSING CASE

THIS MATTER IS BEFORE ME on the Motion to Dismiss filed by the Centers for
Medicare & Medicaid Services (CMS) on April 13, 2010. By its Motion CMS seeks the
dismissal of the Request for Hearing filed by Petitioner Tinley Park Mental Health Center
(TPMHC), which Request for Hearing is the basis of this appeal. The parties have
briefed the issue raised in the Motion, and have proffered exhibits in documentary form
to support their briefing.

Having considered the parties’ briefs and having admitted and reviewed their exhibits, I
GRANT the Motion to Dismiss. My reasons for doing so, and my findings and
conclusions, are set out below.

I. Procedural Background

TPMHC is a psychiatric hospital located in Tinley Park, Illinois, a community near
Chicago. Until February 2007 TPMHC participated in the Medicare program in that
capacity. However, compliance surveys of TPMHC were conducted in August and
October 2006 and in January 2007, and the results of those surveys led CMS to terminate
TPMHC’s Medicare participation agreement effective February 23, 2007. TPMHC did
not appeal CMS’s 2007 termination action.
In time TPMHC sought to regain its Medicare certification, and on March 16, 2009 the
facility requested a “reasonable assurance” survey (RAS) in the expectation that it could
demonstrate substantial compliance with conditions of participation in the Medicare
program. The RAS was completed on September 16, 2009.

The RAS did not find TPMHC in substantial compliance with all participation
requirements. The facility was found to be not in substantial compliance with two
conditions of participation related to its special status as a psychiatric hospital: the
conditions set out at 42 C.F.R. § 482.61, relating to special medical record-keeping
requirements for psychiatric hospitals, and at 42 C.F.R. § 482.62, relating to special staff
requirements for psychiatric hospitals. TPMHC’s substantial non-compliance with

42 C.F.R. § 482.61 had been the basis of CMS’s termination action in 2007.

CMS wrote to TPMHC on October 21, 2009 and informed the facility that it had been
found to be not in substantial compliance with those two conditions. CMS informed
TPMHC that it might within 60 days request that CMS reconsider its decision. Although
its request that CMS reconsider does not appear in the record before me, TPMHC
apparently did so, but without success. On January 21, 2010, CMS wrote to TPMHC and
announced that it was affirming its decision of October 21, 2009 and denying TPMHC’s
certification to participate in Medicare.

TPMHC filed its Request for Hearing on March 17, 2010, making reference to the CMS
letter of January 21, 2010. My Acknowledgment and Initial Docketing Order followed
on March 25, 2010.

The CMS letter of January 21, 2010 is the source of some procedural confusion, for it
contained language purporting to explain that TPMHS had the right to appeal CMS’s
action. CMS now asserts that the language was included erroneously, and claims to have
corrected its error and cancelled any effect it might have had by writing to TPMHC on
April 7, 2010, “re-opening” its January 21, 2010 letter, restating and amplifying its
reasons for denying the facility’s Medicare certification, and asserting that “[T]he action
we are taking in this letter is an administrative action that is not an initial determination,
and it is therefore not subject to appeal pursuant to 42 C.F.R. 498.3(d)(4).” Obviously,
the CMS letter of April 7, 2010 was written after my Acknowledgment and Initial
Docketing Order had been issued.!

' In its opening pleading, CMS suggests that its “April 7 reopening of this matter renders
Petitioner’s appeal in this case moot, since the April 7 re-opening letter supercedes CMS’
January 21, 2010 reconsidered determination, and no appeal rights were accorded by
CMS in its April 7 letter.’ CMS Motion at 2. This interesting argument was neither
answered by TPMHC nor pursued further by CMS, and I do not consider it further in this
Decision.
The CMS Motion now before me adopts the position CMS took in its April 7, 2010 letter
to TPMHC. CMS now argues that its decision to deny the facility certification is an
“administrative action” as contemplated by 42 C.F.R. § 489.57 and 42 C.F.R.

§ 498.3(d)(4), not an “initial determination” as contemplated by 42 C.F.R. § 498.3(b),
and therefore not subject to appeal pursuant to 42 C.F.R. § 498.5.

II. Issue

The sole issue before me is whether TPMHC has a right to a hearing in order to challenge
CMS’s January 21, 2010 decision to deny TPMHC certification in the Medicare program.
The resolution of this issue depends on whether the CMS decision is an administrative
action as defined in 42 C.F.R. § 498.3(d)(4) — in which case it is not appealable — or
whether it is an initial determination, subject to appeal under the terms of 42 C.F.R. §
498.5.

III. Controlling Statutes and Regulations

In order to participate as a provider in the Medicare program, a psychiatric hospital must,
among other things, comply with the requirements set out at length in 42 C.F.R.

§§ 482.60, 482.61, and 482.62. Many of the general requirements applicable to all
hospitals are made applicable to psychiatric hospitals by 42 C.F.R. § 482.60(b). A
special condition of participation concerning clinical records is imposed by 42 C.F.R.

§ 482.60(c) and its component standards are detailed in 42 C.F.R. § 482.61. A special
condition of participation concerning staffing requirements is imposed by 42 C.F.R.

§ 482.60(d) and its component standards are detailed in 42 C.F.R. § 482.62.

The special condition concerning clinical records has five component standards. They
are set out at 42 C.F.R. § 482.61(a), development of assessment and diagnostic data;

42 C.F.R. § 482.61(b), psychiatric evaluation; 42 C.F.R. § 482.61(c), treatment plan;

42 C.F.R. § 482.61(d), recording progress; and 42 C.F.R. § 482.61(e), discharge planning
and discharge summary. The first three standards are subdivided into additional specific
requirements, and all five standards contain detailed descriptions of what the required
records must reflect.

In similar manner, the special condition concerning staffing requirements has seven
component standards set out at 42 C.F.R. § 482.62(a), personnel; 42 C.F.R. § 482.62(b),
director of inpatient psychiatric services and medical staff; 42 C.F.R. § 482.62(c),
availability of medical personnel; 42 C.F.R. § 482.62(d), nursing services; 42 C.F.R.

§ 482.61(e), psychological services; 42 C.F.R. § 482.62(f), social services; and 42 C.F.R.
§ 482.62(g), therapeutic activities. All but the standards for availability of medical
personnel and psychological services are subdivided into additional specific
requirements, and all seven standards include detailed descriptions of what is required by
each.
In relevant part, 42 C.F.R. § 489.57 provides:

When a provider agreement has been terminated by CMS . . . anew
agreement with that provider will not be accepted unless CMS . . . finds —

(a) That the reason for termination of the previous agreement has
been removed and there is reasonable assurance that it will not recur; and

(b) That the provider has fulfilled, or has made satisfactory
arrangement to fulfill, all of the statutory and regulatory responsibilities of
its previous agreement.

The appeal provisions relevant to this case are set out in 42 C.F.R. Part 498, and 42
C.F.R. § 498.5(b) establishes the appeal rights of providers such as psychiatric hospitals.
The regulation requires that the action the provider seeks to appeal must be an “initial
determination.”

The term “initial determinations” is defined at 42 C.F.R. § 498.3(b) in a lengthy
catalogue of potential actions by CMS. The regulation goes on, however, to identify a
number of actions, presumably by CMS, that are “administrative actions,” and explicitly
are not initial determinations. In relevant part, 42 C.F.R. § 498.3(d) reads:

(d) Administrative actions that are not initial determinations.
Administrative actions that are not initial determinations (and therefore not
subject to appeal under this part) include but are not limited to the
following:

(4) The finding that an entity that had its provider agreement terminated
may not file another agreement because the reasons for terminating the
previous agreement have not been removed or there is insufficient
assurance that the reasons for the exclusion will not recur.

The terms of 42 C.F.R. § 498.70(b) authorize the dismissal of a hearing request in
situations where:

(b) No right to a hearing. The party requesting a hearing is not a proper
party or does not otherwise have a right to a hearing.
IV. Findings and Conclusions
I find and conclude as follows:

1. The CMS decision announced in its letter of January 21, 2010 is not an initial
determination within the meaning of 42 C.F.R. § 498.3(b).

2. The CMS decision announced in its letter of January 21, 2010 is an
administrative action within the meaning of 42 C.F.R. § 489.57 and 42 C.F.R. §
498.3(d)(4).

3. Because the CMS decision announced in its letter of January 21, 2010 is an
administrative action within the meaning of 42 C.F.R. § 489.57 and 42 C.F.R. §
498.3(d)(4), it is not subject to appeal pursuant to 42 C.F.R. § 498.5.

4. TPMHC has no right to right to a hearing in order to challenge CMS’s January
21, 2010 decision.

5. TPMHC’s Request for Hearing must be dismissed pursuant to the terms of 42
C.F.R. § 498.70(b).

V. Discussion

Although they differ sharply on the interpretation it should be given, both TPMHC and
CMS agree that the language of 42 C.F.R. § 498.3(d)(4) is central to the resolution of the
CMS Motion. The parties’ briefing does not argue whether TPMHC’s effort to regain
certification is subject to 42 C.F.R. § 489.57; both sides accept that the regulation applies
to TPMHC because its agreement had been terminated in 2007. Instead, the debate has
concentrated on the fact that the regulation identifies a precisely-described CMS action as
not subject to appeal, and more particularly on whether the facts of the instant CMS
action place it within that precise description. In essence, the parties have agreed on the
narrow and tightly-focused point of debate I have noted above: whether the CMS
decision is an administrative action as defined in 42 C.F.R. § 498.3(d)(4) — in which case
it is not appealable — or whether it is an initial determination, subject to appeal under the
terms of 42 C.F.R. § 498.57.

CMS urges that 42 C.F.R. § 498.3(d)(4) applies to its January 21, 2010 decision, and
maintains that the RAS cycle completed in September 2009 revealed TPMHC to be non-
compliant with requirements that formed the reasons for CMS’s termination of the
facility’s agreement in 2007. It will be recalled that the 2007 action was based on
TPMHC’s non-compliance with the condition relating to special medical record-keeping
requirements established at 42 C.F.R. § 482.61. The RAS cycle found TPMHC non-
complaint with that condition and the additional condition established at 42 C.F.R. §
482.62 relating to special staff requirements.

6

It is CMS’s position here that because the deficiencies noted in the RAS cycle fall within
the broad reach of the record-keeping condition, they are for regulatory purposes the
same as the noncompliance that was the basis of the termination of TPMHC’s agreement
in 2007. Put broadly, CMS appears to argue that, within the meaning of 42 C.F.R. §
498.3(d)(4), any deficiency in the RAS appropriate for citation under 42 C.F.R. § 482.61
is to be understood as equivalent to the “reasons for terminating” TPMHC’s agreement in
2007: “The repeat occurrence of this particular problem even under different factual
contexts suggests that CMS’ interpretation of its responsibility to obtain ‘reasonable
assurance’ of continued compliance . . . is sound.” CMS Reply Br. at 5.

TPMHC takes a much more restrictive view of the operation of 42 C.F.R. § 498.3(d)(4).
While appearing to concede that some of the alleged deficiencies observed in the RAS
were appropriately cited as non-compliance with 42 C.F.R. § 482.61 rather than some
other regulation, the facility quite correctly points out that the specific facts of those
alleged deficiencies are different from the specific facts that led to its 2007 termination.
P. Exs.1, 2. TPMHC argues that there is no real equivalence between CMS’s “reasons
for terminating” the facility’s agreement in 2007 and the deficiencies revealed by the
RAS.

TPMHC attempts to bolster its argument by suggesting that because of its status as a
psychiatric hospital, the RAS was obliged to classify any observed deficiencies into one
or the other of the two special conditions applicable to such facilities: “Not surprisingly,
when a Psychiatric Hospital is surveyed, the surveyors must relate any number of specific
deficiencies to one of these two broad conditions of participation. Otherwise, the alleged
deficiency is not relevant to Medicare provider status.” P. Br. at 2. That suggestion is
incorrect: the terms of 42 C.F.R. § 482.60(b) impose an array of other standards “relevant
to Medicare provider status.” But this suggestion fails to acknowledge that some of the
RAS citations were cited as failures to comply with the specific standards set out as
subsections of 42 C.F.R. § 482.61, and that one of the implicated standards — 42 C.F.R. §
482.61(c)(2), requiring that the treatment received by a patient be documented in such a
way as to assure that all active therapeutic efforts are included — was the same as one
relied on in the 2007 CMS termination. Moreover, the suggestion also fails to
acknowledge that the primary purpose of the RAS was to assess TPMHC’s correction of
the non-compliance on which its 2007 termination was predicated, which of course was
non-compliance with 42 C.F.R. § 482.61. If CMS’s assertion (CMS Reply Brief at 4,
n.1) is correct, a much broader survey inquiry would have followed the RAS, had the
RAS shown TPMHC substantially compliant with 42 C.F.R. § 482.61.

There is another difficulty with TPMHC’s “non-equivalence” argument, however, and
although it borders on the abstract, it is real enough to demonstrate the argument’s
fundamental weakness. That weakness lies in TPMHC’s insistence that because the
deficiencies noted in the RAS are “factually distinct and qualitatively distinct” (P. Br. at
4) from those noted in the 2006-2007 surveys, they cannot be treated as “the reasons for
terminating” its agreement in 2007.

7

Quite apart from the staffing, management, and population changes that the chronological
gap of thirty-three months between the last survey in 2007 and the September 2009 RAS
would invariably generate, there are countless other variables that would make an
absolute factual correlation between the deficiencies found in the two surveys impossible.
On the continuum from an absolute factual correlation to a much broader one — as in this
case, where the correlation CMS identifies is at the level of a specific standard — it is very
difficult to see how a reasonable observer would choose a point to say “close enough.”
The regulations provide no metric for choosing such a point, and TPMHC has been
careful in its brief to avoid proposing one.

Another proposal TPMHC has avoided is any specification of exactly where in 42 C.F.R.
§ 498.3(b) it finds support for its claimed right to appeal this CMS action. The catalogue
of initial determinations set out in that regulation includes seventeen categories of
appealable CMS actions, but nowhere in its briefing or its Request for Hearing has
TPMHC pointed out a provision in that lengthy array on which it relies. While arguing
that 42 C.F.R. § 498.3(d)(4) does not apply, TPMHC fails to propose any regulation that
does apply and confer its claimed right to appeal.

Thus, TPMHC has not explained why it has the right to appeal in these circumstances,
and seeks to avoid the explicit bar to its appeal presented in 42 C.F.R. § 498.3(d)(4) by
challenging CMS’s authority to apply that regulation on these facts. But that challenge is
based on questioning the factual sufficiency of the link between the 2007 termination and
the RAS, and it is at exactly that point that CMS’s unreviewable discretion comes into
play. The nature of that discretion, and the reasons why the Departmental Appeals Board
(Board) has endorsed an expansive reading of the regulation, are discussed at length in
Heartland Manor at Carriage House, DAB No. 1664 (1998).

Heartland Manor arose from somewhat different facts: one of the threshold questions
was whether that facility sought certification as a prospective provider that not been
terminated before, or as a once-terminated provider seeking recertification. But the way
in which the Board framed that issue reflected its overall view that once the facility’s
status as a once-terminated provider was established, CMS’s discretion to rely on 42
C.F.R. § 489.57 was plenary:

The central question presented in this case is whether, for purposes of
applying the appeals provisions of section 1866 of the Act and 42 C.F.R.
Part 498, [CMS’s] May 21, 1997 action was a determination concerning
Petitioner as to: 1) "whether a prospective provider qualifies as a provider,"
under section 498.3(b)(1) of the regulations; or 2) a "finding that an entity
that had its provider agreement terminated may not file another agreement
because the reasons for terminating the previous agreement have not been
removed or there is insufficient assurance that the reasons for the exclusion
will not recur," under section 498.3(d)(4) of the regulations. A conclusion
that Petitioner was a prospective provider that did not qualify as a provider
would render [CMS’s] May 21, 1997 action an initial determination subject
to reconsideration and an ALJ hearing under the appeals provisions of
8

section 1866 of the Act and 42 C.F.R. .. 498.3(b)(1) and 498.5. A
conclusion that Petitioner is an entity that had its provider agreement
terminated, appealing a finding under 42 C.F.R. . 498.3(d)(4), would render
[CMS’s] May 21, 1997 decision an administrative action not subject to
appeal.

Heartland Manor, DAB No. 1664, at 9.

It seems reasonable to read the Heartland Manor decision as driven by the Board’s desire
to give effect to the legislative history behind the present statutory scheme and to advance
the expressed goals of the regulations’ drafters. It also seems reasonable to point out that,
as here, the facility in Heartland Manor was not barred from appealing the first
termination of its agreement, which first termination was, as here, the predicate for the
operation of 42 C.F.R. § 498.3(d)(4). The Board made its appreciation of those issues,
and of their implications, very clear:

Finally, and of particular significance, Petitioner has emphasized that the
critical issue in this case is not whether Heartland has in fact met the
applicable certification criteria, but whether Petitioner will be afforded the
opportunity to contest the May 2, 1997 survey findings. We are mindful of
the stakes involved in questions concerning the availability of appeals in
Departmental programs. For the reasons detailed above, however, we
conclude that Congress and the Secretary specifically exempted the type of
determination at issue in this case from appeal. Further, the policy
considerations reflected in the legislative history of the nursing home
reform legislation, together with [CMS’s] expertise in administering the
certification and participation requirements, lead us to conclude that it is
appropriate to vest in the agency the discretion to make independent
decisions with respect to whether, in the case of a previously terminated
provider, the reasons for the termination have been removed and there is
reasonable assurance that they will not recur.

Moreover, we note that the facility did have an opportunity to appeal the
survey findings on which the 1989 termination was based. Thus, it did not
become a terminated entity without first having been provided an appeal
right. Having been subjected to the most serious remedy for noncompliant
providers and given an opportunity to appeal the termination findings, the
facility was then accorded a status which Congress and the Secretary
determined should be accompanied by different procedural protections than
those accorded to prospective providers. For the reasons detailed above, we
conclude that the rationale for subjecting terminated providers to more
exacting scrutiny to reenter the Medicare program and diminished
procedural protections is not diminished by a change of ownership
following termination.

Heartland Manor, DAB No. 1664, at 23.
Like the Board in Heartland Manor, | do not lightly conclude that TPMHC has no right toa
hearing. But concern for a provider does not justify a ruling inconsistent with the statutory and
regulatory scheme as a whole, for such a ruling could undermine Congress’ intent in committing
to agency discretion the evaluation of whether there is reasonable assurance that Medicare
beneficiaries will be protected if placed in a facility where noncompliance problems have
previously arisen. To adopt TPMHC’s contention that providers in its position should have an
opportunity for appeal would seriously undermine the effectiveness of the termination remedy
and its consequences. Under the circumstances before me in this case, it is clear that the terms
of 42 C.F.R. § 498.3(d)(4) apply: CMS’s January 21, 2010 action is an administrative action,
and from it TPMHC has no right to appeal.

VI. Conclusion

For all of the reasons set forth above, CMS’s Motion to Dismiss is GRANTED. Petitioner
Tinley Park Mental Health Center’s Request for Hearing must be, and it is, DISMISSED
pursuant to the terms of 42 C.F.R. § 498.70(b).

/s/
Richard J. Smith
Administrative Law Judge

